                     Case 16-82458             Doc 77       Filed 04/22/19 Entered 04/22/19 09:59:10        Desc Main
                                                              Document     Page 1 of 7
1A
 101-7-NFR
 /2009
 /2010
 2ems Inc.
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                WESTERN DIVISION

                  In Re:                                              §
                                                                      §
                  BRAVO CONSTRUCTION COMPANY                          §     Case No. 16-82458
                  INC                                                 §
                                                                      §
                                      Debtor                          §

                                                    NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                      APPLICATIONS FOR COMPENSATION
                                                        AND DEADLINE TO OBJECT (NFR)

                           Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that BERNARD J.
                  NATALE, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and the
                  trustee’s professionals have filed final fee applications, which are summarized in the attached Summary
                  of Trustee's Final Report and Applications for Compensation.

                          The complete Final Report and all applications for compensation are available for inspection at
                  the Office of the Clerk, at the following address:
                                                 United States Bankruptcy Court
                                                 Northern District of Illinois
                                                 Western Division
                                                 327 S. Church Street, Room 1100
                                                 Rockford, IL 61101
                  Any person wishing to object to any fee application that has not already been approved or to the
                  Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
                  copy of the objections upon the trustee, any party whose application is being challenged and the
                  United States Trustee. A hearing on the fee applications and any objection to the Final Report
                  will be held at 9:00 AM on 05/13/2019 in Courtroom 3100,
                                                 United States Bankruptcy Court
                                                 327 S Church Street
                                                 Rockford IL 61101
                  If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
                  dividends pursuant to FRBP 3009 without further order of the Court.

                  Date Mailed: 04/22/2019                                 By: /S/ BERNARD J. NATALE
                                                                                          TRUSTEE


                  BERNARD J. NATALE, TRUSTEE
                  1639 N ALPINE RD SUITE 401
                  EDGEBROOK OFFICE CENTER
                  ROCKFORD, IL 61107




             UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 16-82458                 Doc 77           Filed 04/22/19 Entered 04/22/19 09:59:10                                      Desc Main
                                                          Document     Page 2 of 7


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      WESTERN DIVISION


      In Re:                                                                §
                                                                            §
      BRAVO CONSTRUCTION COMPANY                                            §         Case No. 16-82458
      INC                                                                   §
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                   228,888.88
                   and approved disbursements of                                                                      $                   185,401.44
                                                            1
                   leaving a balance on hand of                                                                       $                     43,487.44


                 Claims of secured creditors will be paid as follows:

                                                                                 Allowed                   Interim
                                                                                 Amount of                 Payment to               Proposed
       Claim No. Claimant                               Claim Asserted           Claim                     Date                     Payment
       3                First National Bank $                    85,089.29 $             85,089.29 $              85,089.29 $                        0.00
       4                First National Bank $                   134,375.00 $           134,375.00 $               67,460.53 $                        0.00
       5                First National Bank $                    19,695.98 $             19,695.98 $                       0.00 $                    0.00
                   Total to be paid to secured creditors                                                              $                              0.00
                   Remaining Balance                                                                                  $                     43,487.44


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: BERNARD J. NATALE LTD $                                        14,694.44 $                           0.00 $            14,694.44
       Trustee Expenses: BERNARD J. NATALE
       LTD                                 $                                              30.00 $                         0.00 $                    30.00
    Attorney for Trustee Fees: BERNARD J.
    NATALE LTD
____________________                                                    $           23,255.00 $                           0.00 $            23,255.00
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
          Case 16-82458           Doc 77     Filed 04/22/19 Entered 04/22/19 09:59:10                Desc Main
                                               Document     Page 3 of 7

                                                                             Interim Payment     Proposed
                        Reason/Applicant                 Total Requested     to Date             Payment
         Attorney for Trustee Expenses: BERNARD
         J. NATALE LTD                          $                  104.67 $                 0.00 $          104.67
         Accountant for Trustee Fees: WIPFLI LLP         $       2,110.80 $                 0.00 $      2,110.80
         Auctioneer Fees: PPL Group LLC                  $       6,214.12 $          6,214.12 $               0.00
         Other: CRAIG WILLETTE                           $       5,775.00 $          5,775.00 $               0.00
         Other: Illinois Department of Revenue           $         742.00 $            742.00 $               0.00
         Other: PPL Group LLC                            $      13,500.00 $         13,500.00 $               0.00
         Other: WIPFLI INC                               $       2,920.30 $          2,920.30 $               0.00
                Total to be paid for chapter 7 administrative expenses                  $              40,194.91
                Remaining Balance                                                       $               3,292.53


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 57,169.78 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                   Allowed Amount          Interim Payment to
     Claim No.          Claimant                   of Claim                Date               Proposed Payment
                        Construction And
                        General Laborers''
     10                 District Coun             $            980.62 $                0.00 $               980.62
                        Fox Valley Laborers''
     9                  Health                    $          48,331.57 $               0.00 $           2,311.91
     11                 Internal Revenue Service $             684.28 $                0.00 $                 0.00
                        Illinois Department Of
     12                 Revenue-Bankruptcy        $            876.53 $                0.00 $                 0.00
                        Illinois Department Of
     13                 Employment Security       $           6,296.78 $               0.00 $                 0.00
                Total to be paid to priority creditors                                  $               3,292.53
                Remaining Balance                                                       $                     0.00




UST Form 101-7-NFR (10/1/2010) (Page: 3)
         Case 16-82458            Doc 77     Filed 04/22/19 Entered 04/22/19 09:59:10             Desc Main
                                               Document     Page 4 of 7



             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 1,948,863.32 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
     1                  Pomp''s Tire Service     $          6,820.10 $                0.00 $                0.00
                        Fox Valley & Vicinity
                        Construction Workers
     2-2                Fringe                   $       195,371.14 $                 0.00 $                0.00
                        Alpha Construction
     6                  Testing, Inc.            $          2,575.00 $                0.00 $                0.00
                        Capital One Bank (Usa),
     7                  N.A.                    $           7,435.45 $                0.00 $                0.00
                        Fox Valley Laborers''
     9U                 Health                   $     1,681,027.66 $                 0.00 $                0.00
                        Construction And
                        General Laborers''
     10U                District Coun            $         55,633.97 $                0.00 $                0.00
                Total to be paid to timely general unsecured creditors                $                     0.00
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).




UST Form 101-7-NFR (10/1/2010) (Page: 4)
        Case 16-82458             Doc 77   Filed 04/22/19 Entered 04/22/19 09:59:10             Desc Main
                                             Document     Page 5 of 7


            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE


                                              Prepared By: /S/ BERNARD J. NATALE
                                                                           TRUSTEE


     BERNARD J. NATALE, TRUSTEE
     1639 N ALPINE RD SUITE 401
     EDGEBROOK OFFICE CENTER
     ROCKFORD, IL 61107


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 5)
  Case 16-82458       Doc 77    Filed 04/22/19 Entered 04/22/19 09:59:10           Desc Main
                                  Document     Page 6 of 7


CASE NO: 16-82458
CASE NAME: BRAVO CONSTRUCTION COMPANY INC.

                                        PROOF OF SERVICE


STATE OF ILLINOIS                            )
                                             ) SS
COUNTY OF WINNEBAGO                          )

           The undersigned, being first duly sworn on oath deposes and states that she served the
attached Notice of Trustee’s Final Report and Applications for Compensation sending a true
and correct copy of said via U S Mail, E-mail, or ECF, as per attached:

               SEE ATTACHED MATRIX (ALL ECF NOTICE WILL BE MADE TO
               ALL PARTIES LISTED WITH THE U S CLERK’S OFFICE FOR ECF
               NOTICE.)


        That she sealed said envelopes and placed sufficient U.S. postage on them; that she
deposited said envelopes so sealed and stamped in the United States Mail at Rockford, Illinois,
on the 22nd day of April, 2019.


                                                    /s/ Mary Jane D’Angelo



SUBSCRIBED and SWORN to before me
the 22nd day of April, 2019
/s/ Denise M Bennett
Notary Public

My commission expires July 15, 2022
              Case 16-82458          Doc 77     Filed 04/22/19 Entered 04/22/19 09:59:10       Desc Main
                                                  Document     Page 7 of 7
Alpha Construction Testing Inc                Bracing Systems North                Calibre CPA Group PLLC
820 W Lake Street                             4n350 Old Gray Avenue                7501 Wisconsin Avenue
Suite 212                                     Hanover Park IL 601339201            Suite 1200W
Roselle IL 601722887                                                               Bethesda MD 208146595


Castle Bank NA                                Chicago Contractor’s Supply          Chicago Cut
141 W Lincoln Avenue                          11902 North Street                   674 Albion Avenue
DeKalb IL 60115                               Huntley IL 601429603                 Schaumburg IL 601934519



Construction & General Laborers               Curb Cutters                         First National Bank of Marengo
District                                      463 DuPahze Street                   11700 Route 47
Attorney Christina Krivanek Wernick           Naperville IL 605653130              Huntley IL 601429613
999 McClintock Drive Suite 300
Burr Ridge IL 605270824
Fox Valley & Vicinity Construction            Fox Valley Laborers Health Welfare   Geske & Sons Inc
Workers                                       Fund – Elizabeth L. Rowe             400 E Terra Cotta Avenue
915 National Parkway Suite F                  % Dowd Bloch Bennett et al           Crystal Lake Il 60014
Schaumburg IL 601735120                       8 S Michigan Ave 19th Floor
                                              Chicago IL 606033357
Ozinga                                        Peter Baker & Son Co                 Point Ready Mix
P O Box 910                                   1349 Rockland Rd                     5435 Bull Valley Road
Frankfort IL 604230910                        Lake Bluff IL 600441498              Suite 130
                                                                                   McHenry IL 600507433


Shell                                         Capital One                          Home Depot/Citibank
P O Box 9001015                               Bankruptcy Dept                      Bankruptcy Dept
Louisville KY 402901015                       P O Box 30273                        P O Box 6497
                                              Salt Lake City UT 841300273          Sioux Falls SD 571176497


Menards                                       Pomp’s Tire Service                  First National Bank of Omaha
% Capital One Commercial                      P O Box 1630                         % Rebecca Lamm
P O Box 5219                                  Green Bay WI 543051630               Franks Gerkin & McKenna PC
Carol Stream IL 601975219                                                          P O Box 5
                                                                                   Marengo IL 60152
Bravo Construction Co., Inc.                  U S Trustee                          PPL Group LLC
% David R Herzog                              780 Regent Street                    105 Revere Dr Ste C
Herzog & Schwartz PC                          Suite 304                            Northbrook IL 60062
77 W Washington, Ste 1400                     Madison WI 53715
Chicago IL 60602
